 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                              Case No.: CR 18–232 JST
 8                     Plaintiff,                            [PROPOSED] ORDER TO CONTINUE
                                                             BRIEFING SCHEDULE AND HEARING
 9             v.
10    DAVEY WAYNE HUDSON,
11                     Defendant.
12

13         Pursuant to the parties’ Stipulation, it is hereby ORDERED that the briefing schedule and
14   motions hearing shall be continued two weeks, as follows:
15
                                         Existing Schedule              Revised Schedule
16
               Deadline for Motions      January 25, 2019               February 8, 2019
17
               Responses to Motions      February 15, 2019              March 1, 2019
18
               Replies to Motions        March 1, 2019                  March 15, 2019
19             Hearing on Motions        March 22, 2019 at 2 p.m.       April 5, 2019 at 2 p.m.
20

21         For good cause shown, pursuant to facts set forth in the parties’ Stipulation, time is excluded
22   between January 25, 2019 through February 8, 2019, under 18 U.S.C. § 3161(h)(7)(B)(iv); and
23                                                                     S DISTRICT
     between February 8, 2019 through April 5, 2019, under 18 U.S.C. §E3161(h)(1)(D).
                                                                   T                  C
                                                                 TA
24
                                                                                                 O
                                                                    S




                                                                                                  U
                                                                   ED




                    IT IS SO ORDERED.
                                                                                                   RT




25                                                                                       DERED
                                                               UNIT




                                                                                   O O R
                                                                        I   T IS S
26
                                                                                                         R NIA




      Dated:        ______________
                    January 25, 2019
27                                                                                       . Ti ga r
                                                               NO




                                                             HONORABLE JON       J o nS.STIGAR
                                                                             g e
                                                                                                         FO




                                                                           d
                                                                        JuDistrict Judge
                                                             United States
28
                                                                 RT




                                                                                                     LI




                                                                        ER
                                                                   H




                                                                                                 A




                                                                             N                       C
     [PROPOSED] ORDER TO CONTINUE BREFING SCHEDULE                                             F
                                                                                 D IS T IC T O
     DAVEY WAYNE HUDSON, CR 18–232 JST                                                 R
                                                         1
